Opinion op the Court by
Judge Robertson :
It seems to this court that, by the decree for alimony and a divorce a mensa, the appellant has obtained at least as much as the record authorized her to claim or expect. Her claim to a divorce a vinculo is not satisfactorily sustained;. for, though for some years preceding the statutory bar of five years before the institution of her suit, the appellee seemed to have been habitually drunk and to have treated her cruelly, yet within the said period of five years it seems that his intemperance was only occasional and unaccompanied by maltreatment, neglect or essential waste; and the charge of settled aversion is repelled by the fact that, after she left him contrary to an agreement to continue this co-habitation, he urged, more than once, a reconciliation and restitution of conjugal rights and relations.
Wherefore, the judgment of the circuit court is, on her appeal, affirmed.